Citation Nr: 1445439	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  10-25 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for post-concussion syndrome.  

2. Entitlement to an initial disability rating in excess of 30 percent for migraines.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1993 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran and his spouse testified at a hearing in April 2012 before the undersigned.  A copy of the transcript has been associated with his electronic claims file.

In November 2013 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

In a February 2014 rating decision, the AMC assigned a separate disability rating for the Veteran's migraines as a separate manifestation of his post-concussion syndrome and assigned an initial 30 percent evaluation effective the date of his claim for an increased evaluation for post-concussion syndrome.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The evidence of record shows that the Veteran's post-concussion syndrome is manifested by symptoms which satisfy the criteria for impairment level 1 for at least one facet of cognitive impairment, but do not satisfy the criteria for impairment level 2 or greater in any facet.  

2. The Veteran's migraines do not cause very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for post-concussion syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2013).

2. The criteria for an initial disability rating in excess of 30 percent for migraines have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in June 2009 satisfied the duty to notify provisions with regard to the Veteran's claims.  The Veteran's service treatment records, available VA medical treatment records, service personnel records, and indicated private medical records have been obtained.  The Board notes that the April 2010 Statement of the Case (SOC) indicated that VA treatment records from 1999 to 2005 were reviewed.  The electronic claims file contains only records from 1999.  However, the absence of the records through 2005 is not prejudicial to the Veteran because he filed his claim for an increased rating in June 2009 and therefore the records from 1999 to 2005 fall outside of the appeal period.  

VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claims.  The VA examinations were adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his post-concussion syndrome and migraines in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Veteran has asserted that the examiner who conducted the July 2009 VA examination did not provide an examination that accurately captured his disability picture, and believed that the examiner treated him poorly.  Relevant to this appeal, "[i]n the case of competent medical evidence, ... VA benefits from a presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case."  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011)).  In addition, "one part of the presumption
of regularity is that the person selected by ... VA is qualified by training, education, or experience in the particular field."  Id.  In this case, there is no evidence that the examiner who conducted the July 2009 VA examination was not competent.  The examination report responds to the questions asked and the Board accepts it as adequate.  Further, the Veteran underwent additional examinations in August 2009 and January 2014 which also address his symptoms.  

A Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The transcript reflects that at the April 2012 hearing, the undersigned set forth the issues to be discussed at the hearing and sought to identify any further development that was required to help substantiate the Veteran's claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conduct of the hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

In November 2013, the Board remanded this case so that private and VA treatment records could be obtained, so the Veteran could receive a copy of his April 2012 hearing transcript, and so he could undergo a VA examination.  In November 2013, the AMC sent the Veteran a letter and the appropriate release forms for his private physicians.  The Veteran did not return the forms.  The Veteran was provided with a copy of his April 2012 hearing transcript in November 2013.  He underwent adequate VA examinations in January 2014.  There was substantial compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The November 2013 remand also directed the AMC to obtain any outstanding VA treatment records.  There is no evidence in the Veteran's electronic claims file to show that the AMC attempted to secure outstanding VA treatment records.  However, at his April 2012 hearing before the undersigned, the Veteran was directly asked if he received VA treatment for the claimed disabilities.  The Veteran testified that he no longer received VA treatment because VA began to send him bills.  The undersigned asked the Veteran if there were any additional VA treatment records that needed to be obtained and he responded in the negative.  The Board recognizes this deviation from the remand directives, but finds that it is not such that a remand is required for correction because the Veteran has testified that there were no additional VA records to be obtained.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

II. Increased Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath, 1 Vet. App. 589.  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2013).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A. Post-Concussion Syndrome

The Veteran's post-concussion syndrome has been rated under Diagnostic Code 8045, traumatic brain injury (TBI).  The rating criteria for TBI provide that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical (including neurological).  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" (Cognitive Impairment Evaluation Table).  Id.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the Cognitive Impairment Evaluation Table.  However, any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraines or tinnitus, even if that diagnosis is based on subjective symptoms, should be evaluated separately, rather than evaluated under the Cognitive Impairment Evaluation Table.  Id.  In this case, the Veteran has been already been evaluated separately for migraines and tinnitus.  

The Cognitive Impairment Evaluation Table contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  A 100-percent evaluation should be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation should be assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation should be assigned if 3 is the highest level of evaluation for any facet.  Id.

The 10 important facets in the Cognitive Impairment Evaluation Table are as follows: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.  Id.  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id., Note (2).

For the purposes of this decision, the Board accepts the Veteran and his spouse's lay assertions regarding his observable symptoms as both competent and credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

Of the evidence of record, only the January 2014 VA examination report addresses all 10 facets and assigns levels of impairment for them.  

With regard to memory, attention, concentration, executive functions, the July 2009 VA examiner noted that the Veteran did not have memory impairment.  At his August 2009 psychiatric and cognitive residuals of a TBI examination, the examiner noted that the Veteran "occasionally ... forgets something and then remembers it in a few minutes."  The examiner noted that it was a "slight" forgetfulness and that the Veteran "...attributes it to aging since it occurs only periodically and the memories reoccur relatively quickly afterwards."  The examiner noted that the Veteran's forgetfulness was "mild," lasted "a few minutes at most," and had a remission period of "weeks."  In a June 2010 statement, the Veteran asserted that he did not apply for promotions at work because he did not feel that he could concentrate well enough.  At his April 2012 hearing, the Veteran testified that he had problems following conversations or recalling them later.  He sometimes could not remember the names of new acquaintances.  He was unable to remember a grocery list.  He stated that he was unable to remember instructions, which made him quite frustrated.  The Veteran's spouse testified that he had "... a lot of memory issues...."  The January 2014 VA examiner noted that the Veteran had complaints of mild memory loss with no objective evidence on testing.  The Veteran reported that he occasionally forgot where he was or what he was doing while working as a train conductor, but that it lasted "a few seconds" and then he resumed normal behavior.  The VA examiner assigned an impairment level of 1.  

The Board finds that an impairment level of 1 is an accurate representation of the memory, attention, concentration, and executive functions facet.  Although the Veteran and his spouse have competently and credibly advanced their lay descriptions of the Veteran's symptoms relevant to this facet, there has been no objective testing that revealed impaired memory, attention, concentration or executive functions, which is needed to warrant an impairment level of 2.  38 C.F.R. § 4.124a (2013).  

The July 2009 VA examiner did not address judgment.  The August 2009 VA examiner found that the Veteran did not have impaired judgment.  The remaining medical and lay evidence of record does not show that the Veteran has any impairment in judgment.  The January 2014 VA examiner assigned an impairment level of 0, indicating normal judgment.  This is an accurate representation.  

The July 2009 VA examiner did not address social interaction.  The medical and lay evidence of record does not show that the Veteran has ever had inappropriate social interaction.  The August 2009 VA examiner found that the Veteran did not display inappropriate behavior.  In April 2012, the Veteran testified that he sometimes verbalized when he was upset by something.  He stated that he had no legal problems and that he had no problems with his neighbors, even though he did not like one of them.  He stated that he did not like crowds and tended to be isolative.  His spouse testified that the Veteran had "socialization problems."  However, the January 2014 VA examiner assigned an impairment level of 0, noting that his social interaction was routinely appropriate.  The lay evidence of record shows that the Veteran experiences mood disturbance and irritability, which will be addressed below.  The evidence does not show that the Veteran's behavior has been inappropriate.  An impairment level of 0 is accurate for social interaction.  

With regard to orientation, the August 2009 VA examiner found it to be normal.  At his April 2012 hearing, the Veteran stated that he easily misplaced items such as his keys.  He testified that he did not have positional disorientation.  The January 2014 VA examiner noted that the Veteran sometimes forgot that he was supposed to do something and had to return to whoever gave him instructions so that they could be repeated.  The January 2014 VA examiner assigned an impairment level of 1 for the facet of orientation.  There is no medical or lay evidence to show that the Veteran has been occasionally disoriented to two of the four aspects (person, time, place, situation) or often disoriented as to one of the four aspects.  The January 2014 examiner stated that the Veteran would "sometimes" forget instructions.  No evidence shows that this occurred often.  Further, the record does not show that the Veteran has been disoriented as to two of the four aspects of orientation.  An impairment level of 1 is an accurate representation of the Veteran's impairment of orientation.   

With regard to motor activity, the July 2009 VA examiner found that the Veteran's reflexes were normal.  She noted that he did not have problems with mobility.  She specifically found that no muscles were affected by his post-concussion syndrome and that his motor activity was normal.  At his April 2012 hearing, the Veteran testified that he felt clumsy.  He stated that he did not like to cook or chop vegetables, and that his wife was better at it than he was.  When asked about his ability to walk and drive, he stated that he did not veer out of his lane or veer to one side while walking.  However, the Veteran's spouse testified that he veered out of his lane on their way to the hearing.  The January 2014 VA examiner found that the Veteran's motor activity was normal and assigned an impairment level of 0.  This is an accurate representation of his impairment.  The medical and lay evidence does not show that the Veteran has apraxia (the inability to perform previously learned motor activities, despite normal motor function), which is required for an impairment of level of 2.  38 C.F.R. § 4.124a (2013).  

With regard to visual spatial orientation, the July 2009 and August 2009 VA examiners did not address visual spatial orientation.  At his April 2012 hearing, the Veteran testified that he needed to use a global positioning system (GPS) to navigate.  The January 2014 VA examiner found that the Veteran's visual spatial orientation was normal and assigned an impairment level of 0.  The Board finds that an impairment level of 1 is more appropriate.  The lay evidence of record notes that the Veteran occasionally gets lost and is unable to follow directions sometimes, but is able to use a GPS.  An impairment level of 2 is not warranted because the evidence does not show that the Veteran usually gets lost or has difficulty using assistive devices such as GPS.  The evidence does not show that he is unable to judge distance.  Id.  

With regard to subjective symptoms, as noted above, the Veteran has been separately evaluated for migraines and tinnitus.  At his July 2009 VA examination, the Veteran denied dizziness, vertigo, sleep disturbance, fatigue, malaise, vision trouble, decreased sense of taste or smell, and hypersensitivity to sound or light.  He also did not have symptoms of autonomic dysfunction such as heat intolerance.  The August 2009 VA examiner found that the Veteran did not have sleep impairment or anxiety.  At his April 2012 hearing, the Veteran testified that he did not have problems falling asleep, but that he woke up frequently at night.  The January 2014 VA examiner assigned an impairment level of 1 for the Veteran's subjective symptoms, but stated only that the Veteran had headaches.  He did not state which other subjective symptoms were present.  However, the Board affords the Veteran the benefit of the doubt and finds that the impairment level of 1 is appropriate for his subjective symptoms.  38 C.F.R. § 4.3 (2013).  

However, an impairment level of 2 is not appropriate because three or more subjective symptoms do not moderately interfere with work or instrumental activities of daily living, or his relationships.  38 C.F.R. § 4.124a (2013).  At his April 2012 hearing, the Veteran testified that the July 2009 VA examiner found that his symptoms had a moderate impact on his routine activities or employment.  The July 2009 VA examination report shows that the question asked of the examiner was, "What are the effects of the above symptoms and treatment on routine daily activities and employment?"  The examiner found that the effects were moderate.  However, "the above symptoms" referred to all symptoms reported by the Veteran for his post-concussion syndrome, as opposed to only symptoms that are most accurately described by the "subjective symptoms" facet.  For example, the symptoms included for the purpose of the question included neurobehavioral and memory impairment symptoms.  The July 2009 VA examination report does not identify three or more symptoms that are more accurately placed in the "subjective symptoms" facet.  Therefore, the July 2009 VA examination report does not support an impairment level of 2 for subjective symptoms.  Further, the medical and lay evidence of record shows that despite experiencing symptoms, the Veteran does not miss work as a result.  Importantly, the January 2014 VA examiner found that the Veteran's post-concussion syndrome did not impact his ability to work.  

With regard to the neurobehavioral effects facet, the July 2009 VA examiner noted that the Veteran had mood swings and irritability.  The August 2009 VA examiner found that the Veteran did not have depressed mood, anxiety, or impaired impulse control.  He found that the Veteran did not have a psychiatric disorder.  At his April 2012 hearing, the Veteran testified that he was easily frustrated and sometimes verbalized his frustration.  He described himself as isolative.  He stated that he does not socialize with his family but described their relationship as "good."  The Veteran stated that he received treatment from a psychiatrist for "other reasons," and when he was directly asked if it was for symptoms from his post-concussion syndrome he responded in the negative.  The January 2014 VA examiner assigned an impairment level of 0 for neurobehavioral effects.  Affording the Veteran the benefit of the doubt, the Board finds that an impairment level of 1 is more appropriate, as the Veteran has competently and credibly testified that he isolates himself, and that he does not socialize with his family.  38 C.F.R. §§ 4.3, 4.124a (2013).  Further, he has been found to have mood swings and irritability. 

However, an impairment level of 2 is not appropriate for his neurobehavioral symptoms.  There is no medical or lay evidence to show that his neurobehavioral symptoms frequently interferer with workplace interaction or social interaction.  38 C.F.R. § 4.124a (2013).  The Veteran feels his relationship with his family is "good," and he continues to be employed as a train conductor.  The evidence does not show, nor has he contended, that his neurobehavioral symptoms, including mood swings and irritability, have impacted his ability to work at all or frequently interfered with his family relationships.  

With regard to the communication facet, the Veteran does not assert, and the evidence does not show, that his post-concussion syndrome impacts his ability to communicate by spoken or written language.  Both the August 2009 and January 2014 VA examiners found no deficiency in his ability to communicate.  The January 2014 VA examiner assigned an impairment level of 0 for the facet of communication.  The Board finds that an impairment level of 0 is an accurate representation of this facet.  

Lastly, the Veteran does not assert, and the evidence does not show, that his post-concussion syndrome impacts consciousness.  At his VA examinations, the examiners tested this facet and concluded that he did not have any symptoms that reflected impairment in consciousness as a result of his post-concussion syndrome.  The January 2014 VA examiner appropriately assigned an impairment level of 0 for the facet of consciousness.  

As noted above, the evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified are based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  The evaluation assigned is 10 percent based upon the highest severity level of 1, which was assigned for the memory, orientation, visual spatial orientation, subjective symptoms, and neurobehavioral facets.  None of the facets have been assigned an impairment level of 2 or higher.  Thus, an evaluation in excess of 10 percent for post-concussion syndrome under Diagnostic Code 8045 is not warranted during the appeal period.

B. Migraines

The Veteran's migraines are currently evaluated under Diagnostic Code 8100, under which a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  A 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  The rating criteria do not define "prostrating."  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, 1531 (32nd ed. 2012).  The rating criteria also do not define "severe economic inadaptability"; however, nothing in Diagnostic Code 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).

A 50 percent rating is denied because the medical and lay evidence of record does not show that the Veteran's migraines produce severe economic inadaptability.  The medical and lay evidence clearly show that the Veteran has migraines at least once a week.  At his July 2009 VA examination, he stated that he had them every week and that they lasted "almost all day."  The examiner concluded they were of moderate severity.  The August 2009 VA examiner noted that the Veteran's migraines "can be intense enough to impact work; however, sometimes he stated he has gone to work with a migraine because he needed the money."  At his April 2012 hearing, the Veteran testified that he has migraines approximately once a week that lasted for "at least three days," one day consisting of an aura.  He stated that he was "incapacitated" 12 out of 30 days per month.  However, he testified that he was still able to go to work with a migraine.  He was directly asked if he ever had to leave work as a train conductor because of his migraines and he answered that he did not, but that sometimes he laid down when his train arrived at its destination.  

At his January 2014 examination, he reported taking prescription medications.  He experienced nausea, vomiting, light sensitivity, sound sensitivity, and changes in vision.  His pain lasted for one to two days.  He reported prostrating attacks once a month.  The examiner concluded that the Veteran had characteristic prostrating attacks once a month, but did not have very frequent prostrating and prolonged attacks.  Notably, the examiner found that the Veteran's migraines did not impact his ability to work. 

The medical and lay evidence of record show that the Veteran has remained employed full time during the appeal period and that he has not missed work due to his migraines.  The evidence does not show that his headaches have negatively impacted his job performance or that he has been in danger of losing his job because of them.  The fact that he was able to work during his headaches indicates that his prostrating attacks were not "very frequent and prolonged."  Therefore, the overall disability picture for the Veteran's migraines does not more closely approximate a 50 percent rating under Diagnostic Code 8100.  38 C.F.R. §§ 4.7, 4.124a (2013).  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3 (2013).  

C. Extraschedular and TDIU Consideration

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

With regard to post-concussion syndrome, described above, its manifestations are accurately described by the 10 facets set forth in Diagnostic Code 8045.  38 C.F.R. § 4.124a (2013).  His headaches and tinnitus have been assigned separate ratings under the appropriate Diagnostic Codes.  He has not reported any symptoms not accurately described by one of the 10 facets of the Cognitive Impairment Evaluation Table.  His migraines are accurately contemplated by the criteria set forth in Diagnostic Code 8100.  Id.  In addition to pain from headaches, he reported nausea, vomiting, light sensitivity, and changes in vision.  These symptoms may reasonably be included as part of a prostrating attack.  The rating criteria set forth in Diagnostic Codes 8045 and 8100 practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected post-concussion syndrome and migraines, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his post-concussion syndrome and migraines render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  To the contrary, the medical and lay evidence of record shows that the Veteran has been gainfully employed throughout the appeal period.  


ORDER

A disability rating in excess of 10 percent for post-concussion syndrome is denied. 

An initial disability rating in excess of 30 percent for migraines is denied.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


